DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 04/05/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15, 17-20, 23, and 25 are pending in the application.
Claims 1, 13, 17, 20, and 25 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 04/05/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Camras (US PGPUB 20160058615) in view of Lind (US PGPUB 20160067092), Park (US PGPUB 20150094641), and Pacetti (US PAT 7795467), as applied below, addressed/disclosed the newly added/argued limitations.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b) of claims 16 and 24, Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b) of claims 17 and 25, Applicant did not amend the claim to overcome the claim rejection. Therefore, the claim rejection(s) under 35 U.S.C. § 112(b) of claims 17 and 25 is/are maintained. 
With respect to the specification objection(s), Applicant’s amendment(s) to the specification/claim(s) has/have overcome the objection(s).
With respect to the claim interpretation(s) under 35 U.S.C. § 112(f), Applicant amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations “wherein the micro-morphology is measured in domains of 100 nanometers or less” which is indefinite. It is unclear which domain is discussed and how it is measured. Thus, the limitations have been interpreted below as if it read -- the micro-morphology forms a phase-separated region or domain with a length of 100 nanometers or less --.
Claim 25 recites the limitations “wherein the micro-morphology is measured in domains of 100 nanometers or less” which is indefinite. It is unclear which domain is discussed and how it is measured. Thus, the limitations have been interpreted below as if it read -- the micro-morphology forms a phase-separated region or domain with a length of 100 nanometers or less --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras (US PGPUB 20160058615) in view of Lind (US PGPUB 20160067092), Park (US PGPUB 20150094641), and Pacetti (US PAT 7795467).
Regarding claim 1, Camras discloses a device for draining aqueous humor from an eye (a drainage device 30: ¶0040 and Fig. 2), comprising: 
an inlet conduit (a tubular body 32) configured to be positioned at least partially within an anterior chamber of an eye (the tube 32 is positioned at least partially within an anterior chamber of an eye: ¶0040 and Fig. 4); 
a housing (an outlet assembly 34) coupled to the inlet conduit (Figs. 1-2), the housing (34) including a cavity (a head portion 36: ¶0040 and Figs. 1-2) that is in fluid communication with the inlet conduit (¶0042), the inlet conduit (32) including an inlet passageway (lumen 46: ¶0041) allowing aqueous humor to flow from the anterior chamber to the cavity (¶0041-0042); 
Camras does not disclose that the device comprises an outlet conduit extending from a proximal end to a distal end, the outlet conduit being coupled to the housing at the proximal end and in fluid communication with the cavity of the housing, the outlet conduit including an outlet passageway allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening at the distal end.
In the same field of endeavor, eye drainage devices, Lind discloses a drainage device 300 comprising an inlet conduit (an inlet tube 325), a housing (a flow system 315) coupled to an inlet conduit, and an outlet conduit (an outlet tube 330: ¶0026 and Fig. 3) coupled to the housing (Fig. 3). Lind further discloses that the outlet conduit including an outlet passageway (a lumen inside the outlet conduit 330: Fig. 3) allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening (340) at the distal end (¶0026 and Fig. 3) for the benefit of assisting in extending the drainage device from the flow system to a drainage site (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras by incorporating an outlet tube, similar to that disclosed by Lind, in order to assist in extending the drainage device from the flow system to a drainage site, as suggested in ¶0026 of Lind.
Camras/Lind does not disclose an anti-clogging element coupled to the outlet conduit and configured to prevent or remove an obstruction of the outlet conduit at the distal end caused by material from the external ocular surface.
However, Lind discloses/suggests that an anti-clogging element coupled to the inlet conduit (¶0050) and configured to prevent or remove an obstruction of the inlet conduit at the distal end caused by material from the external ocular surface (the inlet conduit coated on its outer surface with one or more drugs or other materials designed to decrease the likelihood of implant rejection or clogging of the aperture: ¶0050 and Fig. 3) for the benefits of decreasing implant rejection or clogging of the aperture and preventing immune response or ocular tissue growth around the inlet conduit (¶0050). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing an anti-clogging element coupled to the outlet conduit yields the predictable result of decreasing implant rejection or clogging of the distal aperture and preventing immune response or ocular tissue growth around the outlet conduit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras in view of Lind by incorporating an anti-clogging element with the outlet conduit, similar to that disclosed by Lind, in order to decrease implant rejection or clogging of the distal aperture and prevent immune response or ocular tissue growth around the inlet conduit, as suggested in ¶0050 of Lind and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Camras/Lind does not disclose wherein the anti-clogging element is formed from an anti-fouling material that is configured to resist fouling and reduce a likelihood of the obstruction of the outlet conduit by tissue and wherein the anti-fouling material is a block copolymer that is configured to develop a micro-morphology including soft segment and hard segment domains.
In an analogous art for being directed to solve the same problem, providing anti-fouling properties for medical devices, Park discloses implantable medical devices constructed from metals, polymers or other materials that are amenable to precise surface modifications (Abstract and ¶0002). Park further discloses using anti-fouling materials (¶0103) that are block copolymers on the implantable medical devices for the benefit of preventing protein and cellular adhesion to medical devices (¶0105). 
In an analogous art for being directed to solve the same problem, providing anti-fouling properties for implantable medical devices, Pacetti discloses/suggests providing bioabsorbable and non-fouling material on implantable medical devices (Col. 2, lines 60-65). Pacetti further discloses/suggests that the bioabsorbable and non-fouling material is a block copolymer including soft segment and hard segment (Col. 2, lines 60-65 and Col. 15, lines 37-55) for the benefits of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the medical device (Col. 6, lines 9-14)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the anti-clogging element of Camras in view of Lind by making/forming from an anti-fouling material, similar to that disclosed by Park and Pacetti, in order to prevent or at least reduce the build-up of a denatured layer of protein on the surface of the medical device, as suggested in ¶0105 of Park and Col. 6, lines 9-14 of Pacetti and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). Further, 	one would have been motivated to select anti-fouling material that is a block copolymer for the purpose of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the medical device. Thus, since the taught anti-clogging element and the claimed anti-clogging element are made from the same material, the anti-clogging element of Camras in view of Lind, Park, and Pacetti is considered/expected to be capable of resisting fouling and reducing a likelihood of the obstruction of the outlet conduit by tissue See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
Regarding claim 13, Camras in view of Lind, Park, and Pacetti discloses all the limitations as discussed above for claim 1.
Camras does not disclose wherein the at least one of the outlet conduit includes the anti-fouling material having anti-fouling properties.
Lind further discloses the inlet conduit comprising a material having anti-fouling properties (one or more drugs or other materials designed to discourage immune response or ocular tissue growth around the tube: ¶0050; wherein discouraging immune response or ocular tissue growth reads on anti-fouling properties) for the benefits of decreasing implant rejection or clogging of the aperture and preventing immune response or ocular tissue growth around the conduit (¶0050). 
Park further discloses using anti-fouling materials (¶0103) that are block copolymers on the implantable medical devices for the benefit of preventing protein and cellular adhesion to medical devices (¶0105). 
Pacetti further discloses/suggests providing bioabsorbable and non-fouling material on implantable medical devices (Col. 2, lines 60-65) for the benefits of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the medical device (Col. 6, lines 9-14).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that using anti-fouling material for the at least one of the outlet conduit yields the predictable result of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the outlet conduit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one of the outlet conduit of Camras in view of Lind, Park, and Pacetti by using/selecting anti-fouling material, similar to that disclosed by Lind, Park, and Pacetti, in order to prevent or at least reduce the build-up of a denatured layer of protein on the surface of the outlet conduit, decrease implant rejection or clogging of the aperture, and prevent immune response or ocular tissue growth around the conduit, as suggested in ¶0105 of Park and Col. 6, lines 9-14 of Pacetti, as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07), and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Further, one would have been motivated to select anti-fouling material for the at least one of the outlet conduit for the purpose of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the outlet conduit, decreasing implant rejection or clogging of the aperture, and preventing immune response or ocular tissue growth around the conduit. Thus, the at least one of the outlet conduit of Camras in view of Lind, Park, and Pacetti is expected to have anti-fouling properties.
Regarding claim 20, Camras discloses a device for draining aqueous humor from an eye (a drainage device 30: ¶0040 and Fig. 2), comprising: 
an inlet conduit (a tubular body 32) configured to be positioned at least partially within an anterior chamber of an eye (the tube 32 is positioned at least partially within an anterior chamber of an eye: ¶0040 and Fig. 4); 
a housing (an outlet assembly 34) coupled to the inlet conduit (Figs. 1-2), the housing (34) including a cavity (a head portion 36: ¶0040 and Figs. 1-2) that is in fluid communication with the inlet conduit (¶0042), the inlet conduit (32) including an inlet passageway (lumen 46: ¶0041) allowing aqueous humor to flow from the anterior chamber to the cavity (¶0041-0042); 
Camras does not discloses that the device comprises an outlet conduit extending from a proximal end to a distal end, the outlet conduit being coupled to the housing at the proximal end and in fluid communication with the cavity of the housing, the outlet conduit including an outlet passageway allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening at the distal end.
In the same field of endeavor, eye drainage devices, Lind discloses a drainage device 300 comprising an inlet conduit (an inlet tube 325), a housing (a flow system 315) coupled to an inlet conduit, and an outlet conduit (an outlet tube 330: ¶0026 and Fig. 3) coupled to the housing (Fig. 3). Lind further discloses that the outlet conduit including an outlet passageway (a lumen inside the outlet conduit 330: Fig. 3) allowing the aqueous humor to flow from the cavity at the proximal end to an external ocular surface via an outlet opening (340) at the distal end (¶0026 and Fig. 3) for the benefit of assisting in extending the drainage device from the flow system to a drainage site (¶0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Camras by incorporating an outlet tube, similar to that disclosed by Lind, in order to assist in extending the drainage device from the flow system to a drainage site, as suggested in ¶0026 of Lind.
Camras does not disclose wherein the outlet conduit is formed at least partially from an anti-fouling material having anti-fouling properties and being configured to resist fouling and reduce a likelihood of the obstruction of the outlet conduit by tissue and wherein the anti-fouling material is a block copolymer that is configured to develop a micro-morphology including soft segment and hard segment domains.
Lind further discloses the inlet conduit comprising a material having anti-fouling properties (one or more drugs or other materials designed to discourage immune response or ocular tissue growth around the tube: ¶0050; wherein discouraging immune response or ocular tissue growth reads on anti-fouling properties) for the benefits of decreasing implant rejection or clogging of the aperture and preventing immune response or ocular tissue growth around the conduit (¶0050). 
Park further discloses using anti-fouling materials (¶0103) that are block copolymers on the implantable medical devices for the benefit of preventing protein and cellular adhesion to medical devices (¶0105). 
Pacetti further discloses/suggests that the bioabsorbable and non-fouling material is a block copolymer including soft segment and hard segment (Col. 2, lines 60-65 and Col. 15, lines 37-55) for the benefits of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the medical device (Col. 6, lines 9-14).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that using an anti-fouling material having anti-fouling properties for the outlet conduit yields the predictable result of preventing or at least reducing the build-up of a denatured layer of protein on the surface of the outlet conduit, decreasing implant rejection or clogging of the aperture, and preventing immune response or ocular tissue growth around the conduit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the outlet conduit of Camras in view of Lind by selecting/using an anti-fouling material, similar to that disclosed by Lind, Park and Pacetti, in order to prevent or at least reduce the build-up of a denatured layer of protein on the surface of the outlet conduit, decrease implant rejection or clogging of the aperture, and prevent immune response or ocular tissue growth around the conduit, as suggested in ¶0050 of Lind, ¶0105 of Park, Col. 6, lines 9-14 of Pacetti, as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07), and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Lind, Park, and Pacetti, as applied to claim 1 above, and further in view of Di (US PGPUB 20070225470).
Regarding claim 17, Camras in view of Lind, Park, and Pacetti discloses all the limitations as discussed above for claim 1.
Camras does not disclose wherein the micro-morphology forms a phase-separated region or domain with a length of 100 nanometers or less.
In an analogous art for being directed to solve the same problem, improving physical and chemical properties for implantable medical devices (¶0195), Di discloses/suggests using a block copolymer that forms a phase-separated region or domain with a length of 20 to 200 nanometers (¶0112; thus, the taught domain length range overlaps with the claimed range) for the benefit of improving UV stability of the device to reduce/prevent loss of other physical properties upon exposure to UV light (¶0003 and 0112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the block copolymer of Camras in view of Lind, Park, and Pacetti by selecting a phase-separated region or domain with a length within the claimed range, similar to that disclosed by Di, in order to improve UV stability of the device to reduce/prevent loss of other physical properties upon exposure to UV light, as suggested in ¶0003 and 0112 of Di and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one would have been motivated to select a phase-separated region or domain with a length within the claimed range for the purpose of improving UV stability of the device to reduce/prevent loss of other physical properties upon exposure to UV light. 
Claim(s) 25 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Lind, Park, and Pacetti, as applied to claim 20 above, and further in view of Di (US PGPUB 20070225470).
Regarding claim 25, Camras in view of Lind, Park, and Pacetti discloses all the limitations as discussed above for claim 20.
Camras does not disclose wherein the micro-morphology forms a phase-separated region or domain with a length of 100 nanometers or less.
In an analogous art for being directed to solve the same problem, improving physical and chemical properties for implantable medical devices (¶0195), Di discloses/suggests using a block copolymer that forms a phase-separated region or domain with a length of 20 to 200 nanometers (¶0112; thus, the taught domain length range overlaps with the claimed range) for the benefit of improving UV stability of the device to reduce/prevent loss of other physical properties upon exposure to UV light (¶0003 and 0112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the block copolymer of Camras in view of Lind, Park, and Pacetti by selecting a phase-separated region or domain with a length within the claimed range, similar to that disclosed by Di, in order to improve UV stability of the device to reduce/prevent loss of other physical properties upon exposure to UV light, as suggested in ¶0003 and 0112 of Di and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one would have been motivated to select a phase-separated region or domain with a length within the claimed range for the purpose of improving UV stability of the device to reduce/prevent loss of other physical properties upon exposure to UV light. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781      
                                                                                                                                     /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781